Case 1:20-cr-00342-GBD Document 13 Filed 07/17/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
20 = =-CR-342 )( )
JOHN BLAIR
Defendant(s).
X
Defendant Joh n Blair hereby voluntarily consents to

 

participate in the following proceeding via X__ videoconferencing or X__ teleconferencing:

a
x

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

| >< |

 

 

 

 

S/ by the Court with permission exil , )
Defendant’s Signature Defendant’sCounsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

John Blair Amy Gallicchio
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

July 17, 2020
Date U.S. District Judge/U.S. Magistrate Judge

 
Case 1:20-cr-00342-GBD Document13 Filed 07/17/20 Page 2 of 3

Draft: March 26, 2020 at 3:20 pm

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

— John Vile | 0 -cr-3 Hy j( )

WAIVER OF RIGHT TO BE PRESENT
“v AT CRIMINAL PROCEEDING

(8D)

Defendant.

 

Check Proceeding that Applies

Y

Date:

Arraignment

| have been given a copy of the indictment containing the charges against me and | have spoken
with my attorney about those charges. My attorney has advised me that | have a right to appear
before a judge in a courtroom in the Southern District of New York to confirm that | have received
and reviewed the indictment; to have the indictment read aloud to me if | wish; and to enter a
plea of either guilty or not guilty before the judge. | have discussed these issues with my attorney
and wish to plead not guilty. By signing this document, | wish to advise the court of the following.
| willingly give up my right to appear in a courtroom in the Southern District of New York to advise
the court that:

1) | have received and reviewed a copy of the indictment.
2) | do not need the judge to read the indictment aloud to me.
3) | plead not guilty to the charges against me in the indictment.

S/ by the Court with permission

 

Signature of Defendant

John blair

Print Name

 

Conference

| have been charged in an indictment with violations of federal law. | have spoken with my
attorney about those charges. My attorney has advised me that | have a right to be present at all
conferences concerning this indictment that are held by a judge in the Southern District of New
York. | understand that at these conferences the judge may, among other things, 1) set a schedule
for the case including the date at which the trial will be held, and 2) determine whether the time
by which the trial must occur is properly excluded under the Speedy Trial Act. | have discussed
these issues with my attorney and wish to give up my right to be present at the conferences. By
signing this document, | wish to advise the court that | willingly give up my right to be present at
the conferences in my case for the period of time in which access to the courthouse has been
Case 1:20-cr-00342-GBD Document 13 Filed 07/17/20 Page 3 of 3

restricted on account of the COVID-19 pandemic. | request that my attorney be permitted to
represent my interests at the proceedings even though | will not be present.

Date:

 

Signature of Defendant

 

Print Name

| hereby affirm that | have discussed with my client the charges against my client contained in the
indictment, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver form. | affirm that my client knowingly and voluntarily consents to the proceedings
being held in my client’s absence. | will inform my client of what transpires at the proceedings and provide
my client with a copy of the transcript of the proceedings.

Date:

 

Signature of Defendant

 

Print Name

Addendum for a defendant who requires services of an interpreter:

| used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is:

 

bate: 7] Io] 29 anal

Signature of opfepse Counsel

Signature of Judge
Date: July 17, 2020

Accepted:

 
